NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

In the Interest of C.A.A. and B.G.M.,        )
minor children.                              )
                                             )
                                             )
K.P.,                                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-3708
                                             )
LEENETTA BLANTON CARDEN, P.A.,               )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 26, 2019.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Scott Robbins, Tampa, for Appellant.

Leenetta Blanton Carden of Leenetta
Blanton Carden, P.A., Tampa, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and CASANUEVA, and MORRIS, JJ., Concur.